        Case 4:14-cr-00004-BMM Document 87 Filed 01/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-14-04-GF-BMM
                Plaintiff,
      vs.

DELANO THOMAS KIPP,                                       ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 8, 2021. (Doc. 86.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on January 5, 2021. (Doc.

82.) The United States accused Kipp of violating his conditions of supervised

release 1) by committing anther crime; and 2) by consuming alcohol. (Doc. 78.)

      At the revocation hearing, Kipp admitted that he had violated the conditions

of his supervised release by consuming alcohol. (Doc. 82.) Judge Johnston found
        Case 4:14-cr-00004-BMM Document 87 Filed 01/22/21 Page 2 of 2



that the violation Kipp admitted proved to be serious and warranted revocation,

and recommended that Kipp receive a custodial sentence of 7 months, with 13

months of supervised release to follow. Kipp was advised of the 14 day objection

period and his right to allocute before the undersigned. (Doc. 82.)

      The violation proves serious and warrants revocation of Kipp’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 86) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Delano Thomas Kipp be sentenced to a period of

custody of 7 months with 13 months of supervised release to follow.

      DATED this 22nd day of January, 2021.
